948 So. 2d 801 (2006)
Alphonso BROOKS, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D05-4902.
District Court of Appeal of Florida, First District.
December 19, 2006.
Alphonso Brooks, pro se, Petitioner.
Bradley R. Bischoff, Assistant General Counsel, Florida Probation Commission, Tallahassee, for Respondent.
PER CURIAM.
This Court finds no merit in petitioner's claims respecting the circuit court's order denying his petition for writ of mandamus. Accordingly, we deny his petition to the extent that it challenges said order.
However, pursuant to this Court's previous precedent, petitioner's argument that he is exempt from the placement of a lien on his inmate trust account requires that he be granted the relief requested. Petitioner argues that because his challenge to the Parole Commission's decision to suspend his presumptive parole release date and not to authorize his effective parole release date is a collateral criminal proceeding, the prison indigency lien provision does not apply. Petitioner's position is supported by this Court's decision in Spaziano v. Florida Parole Com'n, ___ So.2d ___, ___, 2006 WL 1565289, *5 (Fla. 1st DCA 2006).
Accordingly, petitioner's Petition for Writ of Certiorari is DENIED in part, GRANTED in part, and REMANDED *802 with directions to remove the lien from petitioner's inmate trust account.
WEBSTER, POLSTON, and HAWKES, JJ., concur.